Citation Nr: 9913632	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-00 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability on a secondary basis.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to increased rating for residuals of fracture 
of the right tibia and fibula with ankle disability, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


REMAND

When the veteran filed his substantive appeal in January 1998 
he indicated a desire to appear before the Board at the RO.  
The record reflects that he did not appear for a video 
conference hearing in July 1998 and in January 1999 a letter 
was directed to the veteran inquiring as to whether he 
desired to attend a hearing before a member of the Board at 
the RO or whether he did not desire to appear at a hearing.  
The letter indicated that if he did not respond within 30 
days it would be assumed that he still wanted a hearing 
before a member of the Board at the RO.  The veteran did not 
respond.  

When the veteran filed his claim in March 1997 he indicated 
that his right leg ached.  The report of a March 1997 VA 
examination does not indicate that range of motion testing 
with respect to the veteran's right ankle was obtained or 
whether there would be additional limits on functional 
ability during flare-ups, with the expression being given in 
additional degrees of limitation of motion if possible.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should arrange for a VA 
orthopedic examination by a board-
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected residuals of 
fracture of the right tibia and fibula 
with ankle disability.  All indicated 
tests should be performed and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner prior to the examination.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected residuals of fracture 
of the right tibia and fibula with ankle 
disability, including setting forth in 
degrees of excursion any limitation of 
motion of any affected joint.  The 
examiner is also requested to:  (1) 
express an opinion as to whether pain 
that is related to the veteran's service-
connected residuals of fracture of the 
right tibia and fibula with ankle 
disability could significantly limit the 
functional ability of any affected joint 
during flare-ups, or when the joint is 
used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the service-connected 
residuals of fracture of the right tibia 
and fibula with ankle disability, any 
affected joint exhibits weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion it should be so stated.  
A complete rationale should be provided 
for any opinion offered.  

2.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal, taking 
into account DeLuca, where applicable.  A 
supplemental statement of the case should 
be issued to the veteran and his 
representative and an appropriate 
opportunity for response provided.  

3.  The RO should schedule the veteran 
for a hearing before the Board at the RO.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



